Abatement Order filed March 19, 2015.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00827-CR
                                 ____________

                    FELIX JAVIER IRIZARRY, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                     On Appeal from the 228th District Court
                              Harris County, Texas
                         Trial Court Cause No. 1382346


                            ABATEMENT ORDER

      The reporter’s record in this case was due December 8, 2014. See Tex. R.
App. P. 35.1. The record was not filed. On December 17, 2014, this court ordered
the court reporter to file the record within 30 days. When the court reporter failed
to file the record as ordered, on January 28, 2015, this court ordered the court
reporter to file the record within 30 days, and instructed the court reporter that no
further extensions would be entertained absent exceptional circumstances. The
order further instructed that if the record was not filed, the court would order the
trial court to conduct a hearing to determine the reason for failure to file the record.
The record has not been filed with the court. The court reporter filed a further
extension of time. The trial and appellate courts are jointly responsible for ensuring
that the appellate record is timely filed. See Tex. R. App. P. 35.3(c). Because the
reporter’s record has not been filed timely as ordered, we issue the following order.

      We direct the judge of the 228th District Court to conduct a hearing at
which the court reporter, appellant’s counsel, and State’s counsel shall participate
(a) to determine the reason for failure to file the record; (b) to establish a date
certain when the reporter’s record will be filed, and (c) to make findings as to
whether the court reporter should be held in contempt of court for failing to file the
reporter’s record timely as ordered. We order the court to prepare a record, in the
form of a reporter’s record, of the hearing. The judge shall make findings of fact
and conclusions of law, and shall order the trial clerk to forward to this court a
supplemental clerk’s record containing the findings and conclusions. The hearing
record and supplemental clerk’s record shall be filed with the clerk of this court
within 30 days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion. If the court reporter files
the record prior to the date set for the hearing, the appeal will be reinstated
and the trial court need not hold a hearing.



                                    PER CURIAM